Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed June 8, 2021 has been entered. Claims 1-15 remain pending in the application, in response to rejections previously set forth in the Non-Final Office Action mailed March 8, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 5882309 A, published date March 16, 1999) in view of Jago et al. (US 6629929 B1, published date October 7, 2003) and Barshinger et al. (US 7263888 B2, published September 4, 2007), hereinafter referred to as Chiao, Jago, and Barshinger, respectively. 
Regarding claim 1, Chiao teaches an ultrasound system (Fig. 1, ultrasound imaging system) providing elevation focus control comprising: 
an array transducer comprising at least three adjacent rows of transducer elements (Fig. 5A-5B, multi-row transducer array), including an inner row (Fig. 5A-5B, row 12a) and outer rows (Fig. 5A-5B, rows 12b-12e), each row extending in an azimuth dimension and the rows being adjacent in an elevation dimension (Fig. 5A-5B, transducer array 10D comprising of multiple rows 12a-12e), AND
a beamformer coupled to the array transducer and adapted to transmit beams from the array transducer in different modes using different rows of transducer elements (see Figs. 4A-B; see col. 3, lines 53-66 - "In the 1.25D array shown in FIG. 4A, a multiplicity of multiplexers 34 are respectively connected to a corresponding multiplicity of signal leads 35 (only one multiplexer and one signal lead are seen in FIG. 4A). Each signal lead 35 is connected to a respective beamformer channel (not shown in FIG. 4A). Each multiplexer 34 has three internal switches which multiplex signal leads 26, 28, and 30 to connect with signal lead 35. Each column of transducer elements is connected to a respective set of such signal leads: the central row element 12a being connected to signal lead 26; the paired elements 12b, 12c of the intermediate rows being connected in parallel to signal lead 28; and the paired elements 12d, 12e of the outermost rows being connected in parallel to signal lead 30."), 
wherein each mode produces beams exhibiting a predetermined elevation focal depth (Fig. 5A-B; see col. 4, lines 6-18 - "With the multiplexer switches 34a for the 
Chiao does not explicitly teach:
an array transducer wherein faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, wherein a radius of the curvature is different than a radius of the cylindrical curvature;
a user control adapted to indicate a depth of interest in an ultrasound image; AND 
a beamformer controller, coupled to the beamformer and the user control, and adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth which is optimal for an indicated depth of interest.
Whereas, Jago, in the same field of endeavor, expressly teaches:
a user control (Fig. 4, control panel 38) adapted to indicate a depth of interest in an ultrasound image (Fig. 4-5; see col. 4, lines 29- 32 - "...a method for controlling a focusing operation in the imaging unit 106 begins when a user of the system 100 inputs a desired point of interest and a range of interest using control panel 38, step 500."); AND 
a beamformer controller (Fig. 4, system controller 228), coupled to the beamformer (Fig. 4, beam former 204) and the user control (Fig. 4, control panel 38), AND adapted to control the 
Whereas, Barshinger, in the same field of endeavor, teaches an array transducer wherein faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, AND wherein a radius of the curvature is different than a radius of the cylindrical curvature (Fig. 7, for lens 108a at the face of the transducer array 100, the lens at the innermost row of elements of the transducer array has a different radius of curvature than at the outermost rows.).
Furthermore, regarding claim 2, Jago further teaches wherein the user control is further adapted to indicate a depth of interest by setting a displayed image depth (see Fig. 4; see col. 4, lines 12-20 - "The system controller 228 may apply appropriate control data to the beamformer 204 over control line 210 to control the location of the focal position or positions. The system controller 228 may also couple further data to the beamformer 204, such as data controlling the sizes of the transmit and receive apertures. The image data from the signal processors are then applied to the scan converter 226, which arranges the image data into respective ultrasonic image frame data of the desired image format.").
Furthermore, regarding claim 3, Jago further teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a center of an image (see col. 4, lines 32-37, 41-44 - "The point of interest may be defined by a distance in a direction normal to the center of the transducer array. The range of interest may be defined as a length or distance covering a depth of a field of interest along a line normal to the center of the transducer array...Alternatively, the user may input a point of interest and a range of interest such that the system controller 228 assumes that the point of interest is in the center of the range of interest.").

Furthermore, regarding claim 8, Chiao further teaches wherein the beams transmitted in the first mode exhibit a near field elevation focus depth (see Fig. 5A; see col. 4, lines 6-10 - "With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired."; see col. 6, lines 6-8 - "The portion of the lens which covers the central row of the array has a short focal length, for best near-field performance when only the central row is active."). 
Furthermore, regarding claim 9, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a second mode using the inner row and outer rows of transducer elements (see Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e."). 
Furthermore, regarding claim 10, Chiao further teaches wherein the beams transmitted in the second mode exhibit a far field elevation focus depth (see Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e."). 
Furthermore, regarding claim 11, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in the second mode using a full elevation aperture (see Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e."). 
Furthermore, regarding claim 12, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a third mode using the inner row of transducer 
Furthermore, regarding claim 13, Chiao further teaches wherein the beams transmitted in the third mode exhibit an extended focal region between near field and far field elevation focal depths (see Fig. 5A-B; see col. 4, lines 4-18 - "Because changing the state of the multiplexer switches generates noise, use of this probe typically requires three transmit-receive cycles per beam. With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition." The spliced combination can be considered the third mode). 

Furthermore, regarding claim 15, Chiao further teaches wherein transducer elements of the outer row further exhibit a mechanical elevation focal depth in the far field (see Fig. 5, all multiplexer switches 34a-c closed for all row elements 12a-e focusing in far field depth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Chiao, by including to the system a controller coupled to a beam former and a control panel, as disclosed in Jago, AND by including to the system an array transducer with faces of transducer elements of the inner row has a different radius curvature than at the outer rows, as disclosed in Barshinger. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to control the ultrasound transmit beams for optimal resolution of the depth of interest, as taught in Jago (see col. 2, lines 3-19), AND to manipulate ultrasound beams to produce uniform sized focal zones at different depths, as taught in Barshinger (see col. 6, lines 60-67).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao in view of Jago and Barshinger, as applied to claim 1 above, and further in view of Ferguson et al. (US 20030233046 A1, published December 18, 2003), hereinafter referred to as Ferguson.
	Regarding claim 4, Chiao in view of Jago and Barshinger teaches all of the elements as disclosed in claim 1 above.
	Chiao in view of Jago and Barshinger does not explicitly teach wherein the user control is further adapted to indicate a depth of interest by positioning a location of interest graphic in an ultrasound image. 

Furthermore, regarding claim 5, Ferguson further teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a depth of the location of interest graphic (Fig. 1, display 30; see pg. 2, col. 1, para. 0027-0028 - "The device is connected to an external ultrasound machine (not shown) that provides the imaging for the miniature display 30. The miniature display 30 also serves as a graphical user interface that provides alignment information. The device is moved over the target site until the target is centered on the display 30 horizontally. A fixed vertical indicator on the display 30 aids in determining that the target is bisected horizontally.").
Furthermore, regarding claim 6, Chiao further teaches wherein the different transmit beams further comprise transmit beams with different elevation foci (Fig. 5A, multiplexer switches 34a-34c; see col. 6, lines 19-21 - "With a 1.5D array and beamformer, some of the elevation focusing is achieved dynamically by adjusting electronic time delays in the beamformer.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Chiao in view of Jago and Barshinger, by including to the system indicating a depth of interest in an image to focus transmit beams to the indicator, as disclosed in Ferguson. One of ordinary skill in the art would have been motivated to make .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunt et al. (US 5462057 A, published October 31, 1995) discloses an ultrasound system that combines line splicing and parallel receive beamforming of two transmit pulses, one focused in the near field and another focused in the far field. 
Mason et al. (US 5931785 A, published August 3, 1999) discloses an ultrasound system where the elevation aperture of the transducer array is divided into three sections, having the central section activated as a near-field mode and both the central and outer sections activated as a far-field mode. 
Kim et al. (US 20170128046 A1, published May 11, 2017) discloses an ultrasound system that allows user input that selects a region of interest from a lateral-direction ultrasound image of a cross-section, which the region of interest selected is then displayed as an elevation direction ultrasound image of the cross-section. 
Beasley et al. (US 20080033293 A1, published February 7, 2008) discloses a user interface for a sonographic device which includes an insertion depth indicator of a catheter in the sonographic image. 
Poland (US 20090043195 A1, published February 12, 2009) discloses a user interface for an ultrasound imaging system to where the user touches the touchscreen at the location of interest, an activation area appears indicative of its function, such as "DEPTH". 
Halmann (US 20120289830 A1, published November 15, 2012) discloses an ultrasound imaging system for image-guided procedures in which a graphical indicator is used .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793